49 Cal. 2d 864 (1957)
SOCIALIST PARTY, U.S.A. et al., Appellants
v.
FRANK M. JORDAN, as Secretary of State, Respondent.
L. A. No. 24657. 
Supreme Court of California. In Bank.  
Nov. 27, 1957.
 A. L. Wirin and Paul M. Posner for Appellants.
 Edmund G. Brown, Attorney General, and Delbert E. Wong, Deputy Attorney General, for Respondent.
 Memorandum
 THE COURT.
 This appeal presents the same question as that involved in Christian Nationalist Party v. Jordan, ante, p. 448 [318 P.2d 473], decided this day, and our decision in that case is controlling here.
 The judgment is affirmed.
 CARTER, J.,
 Dissenting.
 For the reasons stated in my dissenting opinion in Christian Nationalist Party v. Jordan, ante, p. 448 [318 P.2d 473], I would reverse the judgment.